Exhibit 10.1

 

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Units Agreement dated [DATE] is made by and between
Lionbridge Technologies, Inc., a Delaware corporation (hereinafter referred to
as the “Company”), and [NAME], an employee of the Company or a subsidiary of the
Company (hereinafter referred to as the “Key Executive”). This is an Agreement
between the Company and the Key Executive with respect to restricted stock units
granted under the 1998 Stock Plan of Lionbridge Technologies, Inc., as amended
(the “Plan”). Capitalized terms not defined herein shall have such meanings
ascribed to them in the Plan.

 

WHEREAS, the Nominating and Compensation Committee of the Company’s Board of
Directors (the “Committee”), appointed to administer the Plan, has determined
that it would be to the advantage and best interest of the Company and its
shareholders to grant the Restricted Stock Units (as hereinafter defined)
provided for herein to the Key Executive as an inducement to remain in the
service of the Company or its Subsidiary, and as an incentive for increased
efforts during such service, and has advised the Company thereof and instructed
the undersigned officers to issue said Restricted Stock Units;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I

 

GRANT OF RESTRICTED STOCK UNITS

 

Section 1.1 - Grant of Restricted Stock Units

 

In consideration of the Key Executive’s agreement to remain in the employ of the
Company or its Subsidiary and for other good and valuable consideration, on the
date hereof the Company grants to the Key Executive certain rights to acquire
[#] shares of its common stock $0.01 par value (the “Restricted Stock Units”),
upon the terms and conditions set forth in this Agreement. On any given date, a
Restricted Stock Unit shall equal the fair market value of a share of the
Company’s common stock. The term “fair market value” shall have the meaning set
forth in the Plan. The Restricted Stock Units shall be reflected in a separate
account maintained by the Company.

 

Section 1.2. Exercise of Restricted Stock Units.

 

Subject to the terms and conditions of this Agreement, including the vesting
provisions set forth in Section 2 below, this Restricted Stock Unit may be
exercised by written notice to the Company, at the principal executive office of
the Company, or to such transfer agent as the Company shall designate. Such
notice shall state the election to exercise the Restricted Stock Unit and the
number of shares in respect of which it is being exercised and shall be signed
by the person or persons so exercising this Restricted Stock Unit. The term
“exercise” shall mean the election by the Key Executive to receive shares of the
Company’s common stock. The Company shall deliver a certificate or certificates
representing such shares as soon as practicable after the notice shall be
received. The certificate or certificates for the shares as to which this option
shall have been so exercised shall be registered in the name of the person or
persons so exercising this and shall be delivered as provided above to or upon
the written order of the Key Executive. All shares that shall be issued upon the
exercise of this Restricted Stock Unit as provided herein shall be fully paid
and non-assessable.

 

1



--------------------------------------------------------------------------------

ARTICLE II

 

TERMS OF RESTRICTED STOCK UNITS

 

Section 2.1 - Restrictions on Transfer

 

The Key Executive may not sell, assign, transfer, pledge, hypothecate, mortgage
or otherwise dispose of, by gift or otherwise, or in any way encumber all or any
of the Restricted Stock Units until such time as the Restricted Stock Units
becomes vested pursuant to the provisions of this Agreement.

 

Section 2.2 - Vesting of Restricted Stock Units

 

Subject to Section 2.3 of this Agreement, the interest of the Key Executive in
the Restricted Stock Units shall vest as follows:

 

[VESTING SCHEDULE]

 

Section 2.3 - Forfeiture of Restricted Stock Units

 

Until the Restricted Stock Units have vested in accordance with Section 2.2 of
this Agreement, they will be forfeited to the Company immediately upon a
Termination of Employment for any reason.

 

Section 2.4 - Term

 

Unless earlier forfeited pursuant to Section 2.3, if the Key Executive has not
exercised any vested Restricted Stock Units on or prior to [date], such
Restricted Stock Units shall be automatically convert into shares of common
stock.

 

Section 2.5 – Change of Control

 

In the event of an Acquisition of the Company (as such term is defined in the
Company’s 1998 Stock Plan), all Restricted Stock Units issued hereunder shall
become immediately vested, provided they have not been forfeited pursuant to
Section 2.3 hereof prior to the Acquisition.

 

Section 2.6 — Dividends.

 

If on any date the Company shall pay any dividend on its common stock (other
than a dividend payable in Stock), the number of Restricted Stock Units credited
to the Key Executive’s Account shall as of such date be increased by an amount
equal to: (a) the product of the number of Restricted Stock Units credited to
the Key Executive’s Account as of the record date for such dividend, multiplied
by the per share amount of any dividend (or, in the case of any dividend payable
in property other than cash, the per share value of such dividend, as determined
in good faith by the Board of Directors of the Company), divided by (b) the fair
market value of a share of common stock on the payment date of such dividend. In
the case of any dividend declared on common stock which is payable in shares of
common stock, the number of Restricted Stock Units credited to the Key Executive
shall be increased by a number equal to the product of (x) the aggregate number
of Restricted Stock Units that have been credited to the Key Executive’s Account
through the related dividend record date, multiplied by (y) the number of shares
of common stock (including any fraction thereof) payable as a dividend on a
share of common stock.

 

Section 2.7 Changes in Stock.

 

In the event of any change in the number and kind of outstanding shares of
Common stock by reason of any recapitalization, reorganization, merger,
consolidation, stock split or any similar change affecting the common stock
(other

 

2



--------------------------------------------------------------------------------

than a dividend payable in common stock) the Company shall make an appropriate
adjustment in the number and terms of the Restricted Stock Units credited to the
Key Executive’s Account so that, after such adjustment, the Restricted Stock
Units shall represent a right to receive the same consideration (or if such
consideration is not available, other consideration of the same value) that the
Key Executive would have received in connection with such recapitalization,
reorganization, merger, consolidation, stock split or any similar
reorganization.

 

Section 2.7 Payment of Withholding Taxes.

 

Prior to any event in connection with the Restricted Stock Unit (e.g., vesting)
that the Company determines may result in any domestic or foreign tax
withholding obligation, whether national, federal, state or local, including any
social tax obligation (the “Tax Withholding Obligation”), the Key Executive must
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company. To satisfy the Tax Withholding
Obligation, the Key Executive may (a) deposit with the Company an amount of cash
equal to the amount determined by the Company to be required with respect to any
withholding taxes, FICA contributions, or the like under any federal, state, or
local statute, ordinance, rule, or regulation in connection with the award or
settlement of the restricted stock units or (b) request that the Company
withhold a number of shares of the Company’s common stock with a market value
not less than the amount of such taxes associated with the vesting or settlement
of the Restricted Stock Unit.

 

ARTICLE III

 

OTHER PROVISIONS

 

Section 3.1 - Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Key Executive shall be addressed to such Key Executive at the address given
beneath such Key Executive’s signature hereto. By a notice given pursuant to
this Section 3.1, either party may hereafter designate a different address for
notices to be given to such party. Any notice which is required to be given to
the Key Executive shall, if the Key Executive is then deceased, be given to the
Key Executive’s personal representative if such representative has previously
informed the Company of such representative’s status and address by written
notice under this Section 3.1. Any notice shall be deemed duly given when
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

[remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

Section 3.3 - Construction

 

All amounts credited to the Key Executive’s Account under this Agreement shall
continue for all purposes to be a part of the general assets of the Company. The
Key Executive’s interest in the Account shall make him only a general, unsecured
creditor of the Company. In the event of any discrepancy between the terms of
this Agreement and the terms of the Plan itself, the Plan will control. This
Agreement shall be administered, interpreted and enforced under the laws of the
Commonwealth of Massachusetts.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

LIONBRIDGE TECHNOLOGIES, INC. By:  

/s/

--------------------------------------------------------------------------------

    Margaret A. Shukur, Secretary

 

 

--------------------------------------------------------------------------------

[NAME]

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Address

 

--------------------------------------------------------------------------------

Key Executive’s Taxpayer Identification Number

 

4